          Case 4:20-cv-00082-JTK Document 47 Filed 11/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

EDWARD L. CAMPBELL                                                                      PLAINTIFF

v.                                      4:20CV00082-JTK

ERIC HIGGINS, et al.                                                               DEFENDANTS

                                MEMORANDUM AND ORDER

       Plaintiff Edward Campbell filed this pro se 42 U.S.C. § 1983 action while incarcerated at

the Pulaski County Detention Facility (Jail), and the Court granted his Motion to Proceed in forma

pauperis (IFP) on January 30, 2020. (Doc. Nos. 2, 7) Defendants Higgins, Roberts, Allen, and

Tillery were dismissed for failure to state a claim on February 24, 2020. (Doc. No. 17) On

September 10, 2020, Campbell filed a Notice of change of address, reflecting his release from

incarceration (Doc. No. 42), and on September 11, 2020, the Court directed him to file an updated

IFP motion within fifteen days. (Doc. No. 43) The Court cautioned Plaintiff that failure to file such

could result in the dismissal of his Complaint without prejudice. (Id.)

       When Plaintiff did not file the updated IFP Motion, the remaining Defendant, D. Walker,

filed a Motion to Dismiss the Complaint for failure to prosecute. (Doc. No. 45) The Court then

directed Plaintiff on October 14, 2020, to respond to the Motion within ten days, again warning

him that failure to comply would result in the dismissal of his Complaint. (Doc. No. 46) As of this

date, Plaintiff has not responded to the Court’s September 11, 2020, or October 14, 2020 Orders.

       Rule LR5.5(c)(2) of the Rules of the United States District Courts for the Eastern and

Western Districts of Arkansas provides as follows:

                       It is the duty of any party not represented by counsel
                       to promptly notify the Clerk and the other parties to
                       the proceedings of any change in his or her address,
          Case 4:20-cv-00082-JTK Document 47 Filed 11/16/20 Page 2 of 2




                      to monitor the progress of the case and to prosecute
                      or defend the action diligently . . . . If any communi-
                      cation from the Court to a pro se plaintiff is not
                      responded to within thirty (30) days, the case may be
                      dismissed without prejudice. . . .

       In light of Plaintiff=s failure to respond, the Court finds that his Complaint should be

dismissed without prejudice for failure to prosecute. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants’ Motion to Dismiss (Doc. No. 44) is

GRANTED, and Plaintiff=s Complaint is DISMISSED without prejudice.

       An appropriate Judgment shall accompany this Memorandum and Order.

       IT IS SO ORDERED this 16th day of November, 2020.




                                             _________________________________
                                             JEROME T. KEARNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                1
